Title: To Benjamin Franklin from ——— Mané, [18] October 1778
From: Mané, ——
To: Franklin, Benjamin


Monsieur,
à Paris ce [18] 8bre. 1778
J’ai eu l’honneur de présenter à l’Académie Royale des Sçiences plusieurs Médallions éxécutés au Tour, elle en a paru satisfaite. C’est, sans doute, ce qui l’a déterminée à me demander celui d’un des plus grands Hommes de ce siécle. Par le choix du sujet, Cette célebre compagnie, qui s’honore de vous avoir pour Membre, semble avoir prévenu mes desirs; J’ai tâché de répondre aux siens; Vous jugerez mieux que personne si j’ai réüssi: Je l’ai tourné d’après un modéle en Porcelaine de la Manufacture Royale. Je prends la liberté de vous offrir, Monsieur, le pareil Médaillon que j’ai remis à l’Académie.
J’aurois pu en faire hommage à un des plus grands Philosophes de nos jours, à un de nos premiers Physiçiens, au plus profond des Politiques; J’aurois pu oser le présenter au généreux Libérateur, au sage Législateur, à l’heureux et habile Négoçiateur d’une République puissante dès son berceau: Mais j’ai cru devoir la préférence à un juste apréçiateur des Talens, à un amateur éclairé des Arts. Le Protecteur que je choisis réünit tous ces tîtres; vous ne pouriez pas en étre jaloux: ils se trouvent tous énoncés par la seule expression dont le sujet du Médaillon m’a été designé. Si la modestie vous empêche de reconnoître la ressemblance, Je me flatte que personne ne pourra méconnoître le Génie Tutelaire du Nouveau Monde. Je suis avec le plus profond respect, Monsieur, Vôtre trés humble, trés-respectueux et trés-obéissant serviteur
Mané
 
Endorsed: M. Mané with an Ivory Medaillon Paris ce 18. 8bre. 1778.
